Case 4:20-cr-00230-MWB Document3 Filed 09/24/20 Page 1 of 26

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : No.

Vv.

ROCKWATER NORTHEAST LLC, : (electronically filed)
Defendant

PLEA AGREEMENT

 

The following Plea Agreement is entered by the United States
Attorney for the Middle District of Pennsylvania and the above-
captioned defendant. Any reference to the United States or to the
Government in this Agreement shall mean the Office of the United
States Attorney for the Middle District of Pennsylvania.

A. Violation(s), Penalties, and Dismissal of Other Counts

1. Waiver of Indictment/Plea of Guilty. The defendant, through its

 

corporate officer, agrees to waive indictment by a grand jury
and plead guilty to a felony Information, which will be filed
against the defendant by the United States Attorney for the
Middle District of Pennsylvania. Counts 1 through 31 of the
Information each will charge the defendant with a violation of

Title 42, United States Code, Section 7413(c)(2)(C), the Clean
Case 4:20-cr-00230-MWB Document3 Filed 09/24/20 Page 2 of 26

Air Act. The maximum penalties for each of those offenses are a
term of five years of probation, a fine of $500,000 or twice the
amount of the gross gain or twice the amount of the gross loss
resulting from the offense, the costs of prosecution, denial of
certain federal benefits, and an assessment in the amount of
$400. At the time the guilty plea is entered, the defendant,
through its corporate officer, shall admit to the court that the
defendant is, in fact, guilty of the offenses charged in the
Information. The defendant agrees that the United States may,
at its sole election, seek additional charges in the event that any
guilty plea entered or sentence imposed pursuant to this
Agreement is subsequently vacated, set aside, or invalidated by
any court. The defendant further agrees to waive any defenses
to the filing of additional charges, based upon laches, the
assertion of speedy trial rights, any applicable statute of
limitations, or any other ground. The calculation of time under
the Speedy Trial Act for when trial must commence is tolled as

of the date of the defendant’s signing of this Plea Agreement.
2
Case 4:20-cr-00230-MWB Document3 Filed 09/24/20 Page 3 of 26

Venue Waiver. The defendant agrees to knowingly waive the
right to challenge venue in the United States District Court for
the Middle District of Pennsylvania.

Maximum Sentence — Multiple Counts. The defendant
understands that the total, maximum possible sentence for all
charges is the combination of penalties described above; that is,
fines totaling $15,500,000, five years of probation, the costs of
prosecution, denial of certain federal benefits and an
assessment totaling $12,400.

No Further Prosecution, Except Tax Charges. The United
States Attorney’s Office for the Middle District of Pennsylvania
agrees that it will not bring any other criminal charges against
the defendant directly arising out of the defendant’s
involvement in the offense described above. However, nothing
in this Agreement will limit prosecution for criminal tax
charges, if any, arising out of those offenses.

Joint Resolution. The defendant agrees and understands that

an express condition of this Plea Agreement is that Select

3
Case 4:20-cr-00230-MWB Document3 Filed 09/24/20 Page 4 of 26

Energy Services, Inc., successor in interest to Rockwater Energy
Solutions, Inc. (“Select”), enter a non-prosecution agreement
with the United States. The failure of Select to enter that non-
prosecution agreement will be grounds for the United States to
rescind this Plea Agreement.
B. Fines and Assessments

6. Fine. The defendant understands that the court may impose a
fine pursuant to the Sentencing Reform Act of 1984. The willful
failure to pay any fine imposed by the court, in full, may be
considered a breach of this Plea Agreement. Further, the
defendant acknowledges that willful failure to pay the fine may
subject the defendant to additional criminal violations and civil
penalties pursuant to Title 18, United States Code, § 3611, et
seq.

7. Alternative Fine. The defendant understands that under the
alternative fine section of Title 18, United States Code, § 3571,
the maximum fine quoted above may be increased if the court

finds that any person derived pecuniary gain or suffered

4
8.

Case 4:20-cr-00230-MWB Document3 Filed 09/24/20 Page 5 of 26

pecuniary loss from the offense and that the maximum fine to
be imposed, if the court elects to proceed in this fashion, could
be twice the amount of the gross gain or twice the amount of the
eross loss resulting from the offense.

Amount of Fine. The defendant agrees to pay a fine in the
amount of $2,000,000, which includes disgorgement of $250,000,
the total approximate economic benefit that the defendant
derived from violating the Clean Air Act. The defendant will
pay the fine, in full, on or before the date the court imposes
sentence in this case. Nothing in this paragraph limits any
additional fine imposed by the court, as referenced in this
Agreement.

Special Assessment. The defendant understands that the court

 

will impose a special assessment of $400, pursuant to the
provisions of Title 18, United States Code, § 3013, for each
count in the Information. No later than the date of sentencing,
the defendant or defendant’s counsel shall mail a check in

payment of the special assessment directly to the Clerk, United
5
Case 4:20-cr-00230-MWB Document3 Filed 09/24/20 Page 6 of 26

States District Court, Middle District of Pennsylvania. If the
defendant intentionally fails to make this payment, that failure
may be treated as a breach of this Plea Agreement and may
result in further prosecution, the filing of additional criminal
charges, or a contempt citation.

C. Sentencing Guidelines Calculation

10. Determination of Sentencing Guidelines. The defendant and

counsel for both parties agree that the United States Sentencing
Commission Guidelines, which took effect on November 1, 1987,
and its amendments, as interpreted by United States v. Booker,
543 U.S. 220 (2005), will apply to the offenses to which the
defendant is pleading guilty. The defendant further agrees that
any legal and factual issues relating to the application of the
Federal Sentencing Guidelines to the defendant’s conduct,
including facts to support any specific offense characteristic or
other enhancement or adjustment and the appropriate sentence

within the statutory maximums provided for by law, will be
Case 4:20-cr-00230-MWB Document3 Filed 09/24/20 Page 7 of 26

determined by the court after briefing, a pre-sentence hearing,

and/or a sentencing hearing.

11. Acceptance of Responsibility— Two/Three Levels. If the

12.

defendant can adequately demonstrate recognition and
affirmative acceptance of responsibility to the Government as
required by the Sentencing Guidelines, the Government will
recommend that the defendant receive a two- or three-level
reduction in the defendant’s offense level for acceptance of
responsibility. The third level, if applicable, shall be within the
discretion of the Government under U.S.S.G. § 3E1.1. The
failure of the court to find that the defendant is entitled to a
two- or three-level reduction shall not be a basis to void this
Plea Agreement.

Specific Sentencing Guidelines Recommendations. With respect
to the application of the Sentencing Guidelines to the
defendant’s conduct, the parties agree to recommend as follows:

a. Pursuant to U.S.S.G. § 2Q1.2(a), the base offense level is 8;
Case 4:20-cr-00230-MWB Document3 Filed 09/24/20 Page 8 of 26

b. Pursuant to U.S.S.G. § 2Q1.2(b)(1)(A), the offense resulted
in an ongoing, continuous, and repetitive discharge, release
and emission of a hazardous and toxic substance into the
environment, thus yielding a 6-level enhancement; and

c. Pursuant to U.S.S.G. § 8C2.1, the fine guidelines set forth in
U.S.S.G. §§ 8C2.2 through 8C2.9 do not apply to offenses
involving the environment under U.S.S.G. § 2Q. Thus,
pursuant to U.S.S.G. § 8C2.10, the total fine referenced in
this Agreement, including disgorgement of the defendant’s
approximate economic benefit, satisfies the provisions of 18
U.S.C. §§ 3553 and 3572.

Each party reserves the right to make whatever remaining

arguments it deems appropriate with regard to application of

the United States Sentencing Commission Guidelines to the
defendant’s conduct. The defendant understands that these
recommendations are not binding upon either the court or the

United States Probation Office, which may make different

findings as to the application of the Sentencing Guidelines to
8
Case 4:20-cr-00230-MWB Document3 Filed 09/24/20 Page 9 of 26

the defendant’s conduct. The defendant further understands
that the United States will provide the court and the United
States Probation Office all information in its possession that it
deems relevant to the application of the Sentencing Guidelines
to the defendant’s conduct.

D. Sentencing Recommendation

13. No Recommendation of Sentence. At the time of sentencing, the
United States will make no specific recommendation as to the
length or type of sentence. However, the United States reserves
the right to rebut any defense argument that the Probation
Office has erred in its calculation of the appropriate Guideline
range.

14. Special Conditions of Probation. If probation is ordered, the
United States may recommend that the court impose one or
more special conditions, including but not limited to the
following:

a. The defendant pay any fine imposed in accordance with this

agreement.
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 10 of 26

b. The defendant be directed to notify the court or the
Probation Office immediately upon learning of any material
adverse change in its business or financial condition or
prospects, or the commencement of any bankruptcy
proceeding, major civil litigation, criminal prosecution, or
administrative proceeding against the defendant, or any
investigation or formal inquiry by governmental authorities
regarding the defendant.

c. The defendant be directed to submit to a reasonable number
of regular or unannounced examinations of its books and
records at appropriate business premises by the Probation
Office or experts engaged by the court, and interrogation of
knowledgeable individuals within the defendant
organization. Compensation to and costs of any experts
engaged by the court shall be paid by the organization.

15. Destruction Order/Waivers. The defendant further agrees,
should the United States deem it appropriate, to the destruction

of the items seized during the course of the investigation. The
10
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 11 of 26

defendant agrees that the items may be destroyed by the
investigative agency with or without a court order authorizing
the destruction of the items seized. If the United States
determines that a destruction order should be obtained, the
defendant and defendant’s counsel hereby concur in a motion for
such an order. The defendant further agrees to waive all
interest in the assets in any administrative or judicial forfeiture
proceeding, whether criminal or civil, state or federal. The
defendant consents and waives all rights to compliance by the
United States with any applicable deadlines under 18 U.S.C. §
983(a). Any related administrative claim filed by the defendant
is hereby withdrawn. The defendant agrees to consent to the
entry of orders of forfeiture for such property and waives the
requirements of Federal Rules of Criminal Procedure 32.2 and
43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and

incorporation of forfeiture in the judgment.

il
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 12 of 26

EK. Information Provided to Court and Probation Office

16. Background Information for Probation Office. The defendant
understands that the United States will provide to the United
States Probation Office all information in its possession that the
United States deems relevant regarding the defendant’s
background, character, cooperation, if any, and involvement in
this or other offenses.

17. Objections to Pre-Sentence Report. The defendant understands
that pursuant to the United States District Court for the Middle
District of Pennsylvania “Policy for Guideline Sentencing” both
the United States and defendant must communicate to the
Probation Officer within 14 days after disclosure of the pre-
sentence report any objections they may have as to material
information, sentencing classifications, sentencing guideline
ranges, and policy statements contained in or omitted from the
report. The defendant agrees to meet with the United States at
least five days prior to sentencing in a good faith attempt to

resolve any substantive differences. If any issues remain

12
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 13 of 26

18.

unresolved, they shall be communicated to the Probation Officer
for inclusion in an addendum to the pre-sentence report. The
defendant agrees that unresolved substantive objections will be
decided by the court after briefing, or a pre-sentence hearing, or
at the sentencing hearing where the standard or proof will be a
preponderance of the evidence, and the Federal Rules of
Evidence, other than with respect to privileges, shall not apply
under Fed. R. Evid. 1101(d)(3), and the court may consider any
reliable evidence, including hearsay. Objections by the
defendant to the pre-sentence report or the court’s rulings, will
not be grounds for withdrawal of a plea of guilty.

Relevant Sentencing Information. At the sentencing, the
United States will be permitted to bring to the court’s attention,
and the court will be permitted to consider, all relevant
information about the defendant’s background, character and
conduct, including the conduct that is the subject of the charges
that the United States has agreed to dismiss, and the nature

and extent of the defendant’s cooperation, if any. The United

13
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 14 of 26

States will be entitled to bring to the court’s attention and the
court will be entitled to consider any failure by the defendant to
fulfill any obligation under this Agreement.

19. Non-Limitation on Government’s Response. Nothing in this
Agreement shall restrict or limit the nature or content of the
United States’ motions or responses to any motions filed on
behalf of the defendant. Nor does this Agreement in any way
restrict the government in responding to any request by the
court for briefing, argument or presentation of evidence
regarding the application of Sentencing Guidelines to the
defendant’s conduct, including but not limited to, requests for
information concerning possible sentencing departures.

F. Court Not Bound by Plea Agreement

20. Court Not Bound by Terms. The defendant understands that
the court is not a party to and is not bound by this Agreement,
or any recommendations made by the parties. Thus, the court is
free to impose upon the defendant any sentence up to and

including the maximum sentence of five years of probation, a

14
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 15 of 26

fine of $15,500,000, the costs of prosecution, denial of certain
federal benefits, and an assessment in the amount of $12,400.

21. No Withdrawal of Plea Based on Sentence or Recommendations.
If the court imposes a sentence with which the defendant is
dissatisfied, the defendant will not be permitted to withdraw
any guilty plea for that reason alone, nor will the defendant be
permitted to withdraw any pleas should the court decline to
follow any recommendations by any of the parties to this
Agreement.

G. Breach of Plea Agreement by Defendant

22. Breach of Agreement. In the event the United States believes
the defendant has failed to fulfill any obligations under this
Agreement, then the United States shall, in its discretion, have
the option of petitioning the court to be relieved of its
obligations. Whether the defendant has completely fulfilled all
of the obligations under this Agreement shall be determined by
the court in an appropriate proceeding during which any

disclosures and documents provided by the defendant shall be

15
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 16 of 26

23.

admissible, and during which the United States shall be
required to establish any breach by a preponderance of the
evidence. If the United States believes that the defendant has
failed to fulfill any obligations under the agreement then the
United States and the defendant would confer and the United
States would bring to the defendant’s attention any of the
obligations that the United States believes has been breached,
and the parties would make a good faith effort to resolve any
dispute prior to the United States petitioning the court to be
reheved of its obligations under the Agreement. In order to
establish any breach by the defendant, the United States is
entitled to rely on statements and evidence given by the
defendant during the cooperation phase of this Agreement, if
any.

Remedies for Breach. The defendant and the United States
agree that in the event the court concludes that the defendant

has breached the Agreement:

16
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 17 of 26

a. The defendant will not be permitted to withdraw any guilty
plea tendered under this Agreement and agrees not to
petition for withdrawal of any guilty plea:

b. The United States will be free to make any
recommendations to the court regarding sentencing in this
case;

c. Any evidence or statements made by the defendant during
the cooperation phase of this Agreement, if any, will be
admissible at any trials or sentencings:

d. The United States will be free to bring any other charges it
has against the defendant, including any charges which
may have been under investigation at the time of the plea.
The defendant waives and hereby agrees not to raise any
defense to such charges based upon collateral estoppel,
Double Jeopardy, or other similar grounds.

24. Violation of Law While Plea or Sentence Pending. The
defendant understands that it is a condition of this Plea

Agreement that the defendant refrain from any further

Li
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 18 of 26

violations of state, local, or federal law while awaiting plea and
sentencing under this Agreement. The defendant acknowledges
and agrees that if the government receives information that the
defendant has committed new crimes while awaiting plea or
sentencing in this case, the government may petition the court
and, if the court finds by a preponderance of the evidence that
the defendant has committed any other criminal offense while
awaiting plea or sentencing, the Government shall be free at its
sole election to either: (a) withdraw from this Agreement: or (b)
make any sentencing recommendations to the court that it
deems appropriate. The defendant further understands and
agrees that, if the court finds that the defendant has committed
any other offense while awaiting plea or sentencing, the
defendant will not be permitted to withdraw any guilty pleas
tendered pursuant to this Plea Agreement, and the government
will be permitted to bring any additional charges that it may

have against the defendant.

18
Case 4:20-cr-00230-MWB Document3 Filed 09/24/20 Page 19 of 26

H. Licensing, Resignation, and Disbarment
25. Status of Professional License or Contracts. It is further

understood and agreed that the status of any professional
license or contracts held by the defendant is not protected by
this Agreement and is a matter solely within the discretion of
the appropriate licensing authority, including but not limited
those subject to the provisions of 42 U.S.C. § 7606. The United
States may in its discretion provide to any such licensing or
regulatory authority any documents and information in its
possession.

I. Appeal Waiver

26. Appeal Waiver — Direct. The defendant is aware that Title 28,

 

United States Code, § 1291 affords a defendant the right to
appeal a judgment of conviction and sentence; and that Title 18,
United States Code, § 3742(a) affords a defendant the right to
appeal the sentence imposed. Acknowledging all of this, the
defendant knowingly waives the right to take a direct appeal

from its conviction and sentence. This waiver includes any and

12
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 20 of 26

27.

all possible grounds for direct appeal, whether constitutional or
non-constitutional, including, but not limited to, the manner in
which that sentence was determined in light of United States v.
Booker, 543 U.S. 220 (2008).

Collateral Appeal Waiver. The defendant acknowledges,
understands and agrees that, by pleading guilty pursuant to
this Agreement, the defendant voluntarily knowingly waives the
right to collaterally attack the defendant’s conviction, sentence,
or any other matter relating to this prosecution, including under
28 U.S.C. § 2255. Nothing in the foregoing waiver of rights
shall preclude the defendant from raising a claim of ineffective
assistance of counsel. The defendant understands that the
United States retains its right to oppose any such claim on
procedural or substantive grounds. In the event the defendant
does make such a claim, the defendant hereby consents to
counsel for the United States conferring with any of the

defendant’s prior counsel whose performance is attacked in such

20
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 21 of 26

a claim, for purposes of preparing any response or for any

hearing necessitated by the filing of such a claim.

J. Other Provisions

28.

29,

Agreement Not Binding on Other Agencies. Nothing in this
Agreement shall bind any other United States Attorney’s Office,
state prosecutor's office, or federal, state or local law
enforcement agency.

No Civil Claims or Suits. The defendant agrees not to pursue or

 

initiate any civil claims or suits against the United States of
America, its agencies or employees, whether or not presently
known to the defendant, arising out of the investigation,
prosecution or cooperation, if any, covered by this Agreement,
including but not limited to any claims for attorney’s fees and
other litigation expenses arising out of the investigation and
prosecution of this matter. By the defendant’s guilty plea in
this matter the defendant further acknowledges that the
Government’s position in this litigation was taken in good faith,

had a substantial basis in law and fact and was not vexatious.

21
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 22 of 26

30. Plea Agreement Serves Ends of Justice. The United States is

Sls

entering into this Plea Agreement with the defendant because
this disposition of the matter fairly and adequately addresses
the gravity of the series of offenses from which the charges are
drawn, as well as the defendant’s role in such offenses, thereby
serving the ends of justice.

Merger of All Prior Negotiations. This document states the
complete and only Plea Agreement between the United States
Attorney for the Middle District of Pennsylvania and the
defendant in this case, and is binding only on the parties to this
Agreement and supersedes all prior understandings or plea
offers, whether written or oral. This agreement cannot be
modified other than in writing that is signed by all parties or on
the record in court. No other promises or inducements have
been or will be made to the defendant in connection with this
case, nor have any predictions or threats been made in
connection with this plea. Pursuant to Rule 11 of the Federal

Rules of Criminal Procedure, the defendant certifies that the

22
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 23 of 26

32.

30.

defendant's plea is knowing and voluntary, and is not the result
of force or threats or promises apart from those promises set
forth in this written Plea Agreement.

Corporate Authorization. Defendant, through its corporate
officer, represents that it is authorized to enter into this
Agreement. At the time of signing this Agreement, Defendant
shall provide to the United States a written statement, to be
filed with the Court, in the form of notarized legal documents
certifying that Defendant is authorized to enter into and comply
with all of the provisions of this Agreement. The resolution
further shall certify that Defendant’s governing body and
Defendant’s parent company’s Board of Directors have
authorized these actions, and that all corporate formalities for
such authorizations have been observed.

Required Signatures. None of the terms of this Agreement shall
be binding on the Office of the United States Attorney for the

Middle District of Pennsylvania until signed by the defendant

23
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 24 of 26

and defense counsel and then signed by the United States

Attorney or his designee.

24
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 25 of 26

ACKNOWLEDGMENTS

The defendant, ROCKWATER NORTHEAST LLC, through its
authorized representative listed below, has consulted with its attorneys
and fully understands all of its rights with respect to the offenses
charged in the information. The authorized representative understands
this plea agreement, voluntarily agrees to it, and represents that
ROCKWATER NORTHEAST LLC’s decision to enter this agreement
was made in accordance with the terms of the corporation’s charter and
bylaws.

+ a \ \ oy ‘
wae Wu CL —--

Date Holli C, Ladhani
Corporate Officer of Rockwater Northeast
LLC, Defendant

I am the defendant’s counsel. I have carefully reviewed every part
of this agreement with the defendant. To my knowledge, my client’s
decision to enter into this agreem informed and voluntary one.

ai |, CLO
Date MARK A. FIORE, ESQ.

Counsel for Defendant

 

DAVID J. FREED
United States Attorney

4/91/30 i = = _
Date PHILLIP J. CARABALLO
SEAN A. CAMONI
Assistant United States Attorneys
PATRICIA C, MILLER
Special Assistant United States Attorney

25
Case 4:20-cr-00230-MWB Document 3 Filed 09/24/20 Page 26 of 26

SECRETARY'S CERTIFICATE

The undersigned, being the Corporate Secretary of Rockwater Northeast, LLC, a Delaware limited
liability company (the “Company”) with headquarters at 1233 West Loop South, Suite 1400, Houston,
Texas, 77027, does hereby certify that he is the Corporate Secretary of the Company and that he is duly
authorized to execute and deliver this certificate in the name and on behalf of the Company. The

undersigned further certifies that:

1. Holli C. Ladhani is the President and Chief Executive Officer of the
Company, and is authorized to represent the Company in connection with the matters
contemplated by the Plea Agreement (as defined below).

Zi The Company is authorized to enter into and comply with all of the
provisions of that certain Plea Agreement with the United States Middle District Court of
Pennsylvania regarding the case styled United States of America v. Rockwater Northeast,
LLC {the “Plea Agrcement”), The Plea Agreement has been executed with the
authority of the Board of Directors of the parent company of the Company, Select Energy
Services, Inc., 2 Delaware corporation, on its own behalf and on behalf of its wholly

owned subsidiary, the Company.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate in the name and on behalf of the
Company this_| & tViday of September, 2020.

By: ——

Adam R. Lay
Corporate Secretary

THE STATE OF TEXAS §
§
COUNTY OF HARRIS §

BEFORE ME personally appeared Adam R. Law, known to me to be the person whose name is
subscribed to the foregoing instrument, and known to me to be the Corporate Secretary of ROCK WATER
NORTHEAST, LLC, and acknowledged to me that he executed said instrument in the capacity therein
stated for the purposes arid consideration therein expressed as the corporate act and deed of said

Aehaa

+h
WITNESS my hand and official seal this 10 day of September, 2020.

&

f or the State of Texas

 
   

Notary Seal
ic in

see, TIFFANY. RICHARD
tes My Notary ID # 129769650

3,
&

 
